Citation Nr: 0605161	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service included recognized 
guerrilla service from January 1945 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
appellant's claim seeking entitlement to dependency and 
indemnity compensation (DIC) based on service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in April 1993, at the age of 75.  The 
immediate cause of death was congestive heart failure.

2.  During his lifetime, the veteran was not service 
connected for any disabilities.

3.  There is no medical opinion linking the veteran's fatal 
congestive heart failure or any pulmonary tuberculosis with 
his active military service.


CONCLUSION OF LAW

A service connected disability did not contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 1310, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in April 1993 at the age of 75.  The cause 
of death as listed on the death certificate was congestive 
heart failure.  At the time of his death, he was not service 
connected for any disabilities.  

In April 2003, the appellant, the veteran's surviving spouse, 
submitted a claim for dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death claiming that his death was due to pulmonary 
tuberculosis incurred in service.  With her claim she 
submitted a certificate of death showing that the immediate 
cause of death was congestive heart failure.  The immediate 
cause of death was annotated parenthetically, apparently by 
the appellant, to include pulmonary tuberculosis.  Terminal 
hospital records show that the veteran was discharged shortly 
before his death with diagnoses of chronic obstructive 
pulmonary disease, emphysema, pulmonary tuberculosis, and 
bilateral spontaneous pneumothorax.  A November 2002 
statement from E. De La Cruz, MD, indicates that the cause of 
death was congestive heart failure secondary to the symptoms 
of dyspnea, edema of both lower extremities and cough 
according to the informant son with no medical attendance.  

The service medical records include a report of physical 
examination dated in March 1946 showing that the lungs and 
cardiovascular system were normal.  

In July 2003, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death claiming that 
he had died of pulmonary tuberculosis which was incurred 
during service.  

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The appellant was notified of the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death 
in the July 2003 rating decision, the January 2004 statement 
of the case (SOC), and in letters sent to the appellant 
including VCAA compliance letters sent in April and September 
2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the September 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the appellant that as long as she 
provided enough information about these records, VA would 
assist in obtaining them, but noted that she had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told her that it would assist her by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
September 2003 letter in which she was told to submit "any 
other treatment records for the veteran's death-causing 
medical conditions which you have not yet given to our 
office." 

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SOC in January 2004, and prior to transfer and 
certification of the appellant's case to the Board, and as 
described above the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and personnel records 
for the veteran's service, and these appear to be complete.  
All relevant records of the veteran's treatment have been 
obtained.  The appellant has not identified, and the record 
does not show, that there are any unobtained records which 
could substantiate the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death and to inform her of that evidence.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2005).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2005).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The medical evidence shows that the veteran died as the 
result of congestive heart failure.  There is no  evidence 
that the veteran had any heart disease during service, or in 
the first postservice year, or for many years following 
service.  The appellant claims that her husband also died of 
pulmonary tuberculosis and that this was caused by his active 
service.  Terminal records show that the veteran had 
pulmonary tuberculosis as one of his diagnoses just prior to 
his death.  Even assuming that this contributed to his death, 
there is no evidence that the veteran had pulmonary 
tuberculosis either during service or during the three year 
presumptive period following service.  38 C.F.R. § 3.309(a).  

The Board has thoroughly reviewed the medical evidence, but 
can find no statement by a medical professional linking his 
fatal congestive heart failure or pulmonary tuberculosis to 
service.  The veteran was not service connected for any 
disabilities during his lifetime.  

The Board is sympathetic to the appellant's loss; however, 
the preponderance of the evidence is against service 
connection for congestive heart failure as the cause of the 
veteran's death.  The Board has considered the appellant's 
statements regarding the cause of the veteran's death.  While 
her statements are credible, this is not competent evidence 
to show that the cause of the veteran's death was service-
connected.  The diagnosis and etiology of tuberculosis or 
heart disease, are medical determinations which must be made 
by a competent medical professional.  Competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown or alleged that the appellant 
has the medical training or knowledge to comment on the 
etiology of any congestive heart failure or pulmonary 
tuberculosis, or to link this to service.  

For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


